PD-1220-15
Omsz &q: os^oi-Oj&Xh-CR , \/s      Spfe of Texts
motion '73 /v/ev? urfe aut 6f T^c^tirloN Fpr ,; ^
 DJSCretioNfiry AevJew            ^             .,     .. < ^        ,^ S5

Fif>pe.l/#Nf.Xsr/?£L Basta/rimfe Noiu comes 6cfore                           a
The Court of trim}^ni Appeals To /9$lC for permissIon
to file /9 Lnte Out of tuwe PeT/TloN for DiscretioNfify
Review. The restsoA/ for the Ufa f//lrv$ /s luJibaj
ftpp<z)l#A/f first entered TDCUt The ApptlhtOrIMS test
 by The Bducntiw Oep/irtrnerit, fit the fl/we of the, testl
 the 8pp<Liimi1"iMAS feuNd to QrtJy Comprehend /?/4d
UMderSfyfild 2% ef the eMglish l/wjufijz , The. Court of
QrimiNn! Ppp&tf/s C#n Check The records of the
Educfii/M 8ep#rtm%it of TDCd- ^ppe/l^f pr#ys for
relief md uAf&er £$t>Md<'/t$ J*t th/s .petition*by'the
 CbUri Of CfimiNtfl Appe&Js<
 DaU ?-<r-z*>jr

                                   PoMertSoN MmIt
     M RECEIVED m                  M07/ FM tm££
     COURT OF CRIMINAL APPEALS
           SEP 18 2015                                   FILED W '%-•-.
                                                 COURT OF CRIMINAL APPEALS
        Abe!Acosfa,€Ierk                               SEP 18 2315

                                                     Abel Aco^a, Clerk - r
                                      4   .:.




                                                                                 ' 'V*-'i,/-